EXHIBIT 10.1
 
AUFHEBUNGSVERTRAG / TERMINATION AGREEMENT
 
zwischen / between
TEKELEC GERMANY GMBH
und / and
WOLRAD CLAUDY

 



--------------------------------------------------------------------------------



 



Aufhebungsvertrag / Termination Agreement
zwischen / between:
Tekelec Germany GmbH, Ecos Office Centre, Im Leuschnerpark 4, D-64347 Griesheim
Germany
- nachfolgend “Gesellschaft” / “Company” -
und / and
Wolrad Claudy, Roemerhofstr. 15, D-64823 Gross Umstadt, Germany
- nachfolgend “Geschäftsführer” / “Managing Director” -

     
Herr Claudy ist Geschäftsführer der Gesellschaft. Sein Anstellungsverhältnis
wurde durch Vertrag vom 22.08.2008 begründet.
 
Mr. Claudy is director of the Company. His service relationship has been
established by contract of 22.08.2008.
 
   
Dieses Anstellungsverhältnis wird wie folgt beendet:
  This service relationship ends as follows:

 



--------------------------------------------------------------------------------



 



Seite 2            

     
§ 1

Niederlegung des Amtes
  § 1

Resignation from Office as Director
 
   
Der Geschäftsführer legt auf Wunsch der Gesellschaft bei der Unterzeichnung
dieser Vereinbarung sein Amt als Geschäftsführer der Gesellschaft sowie als
Geschäftsführer der iptelorg GmbH durch ein an die Gesellschaft gerichtetes
Schreiben nieder.
 
On request by the Company, on signature of this agreement the Managing Director
shall resign from office as director of the Company and as director of iptelorg
GmbH by way of a letter addressed to the Company.
 
   
An der Berichtigung der Handelsregister wirkt der Geschäftsführer mit.
 
The Managing Director shall cooperate with regard to amendments of the
commercial register.
 
   
§ 2

Beendigung Dienstvertrag
  § 2

Termination of the Service Contract
 
   
Die Vertragsparteien sind sich einig, dass das zwischen ihnen bestehende
Anstellungsverhältnis auf Veranlassung der Gesellschaft mit dem 31.10.2011 sein
Ende finden wird.
 
The parties to the contract agree that the service relationship existing between
them shall be terminated at the instigation of the Company as of 31.10.2011.
 
   
§ 3

Freistellung
  § 3

Release from Duties
 
   
(1)  Der Geschäftsführer wird sofort im Anschluss an die Unterzeichnung dieses
Vertrages für den Zeitraum von drei Monaten widerruflich von der Verpflichtung
zur Erbringung der Arbeitsleistung unter Fortzahlung der vereinbarten Vergütung
gem. § 4 freigestellt. Während dieses Zeitraums hat er sich für die bestimmte
Aufgaben auf Abruf zur Verfügung zu halten, insbesondere, aber nicht
abschließend, für folgende Aufgaben: Bericht über den aktuellen Status wichtiger
Kundenbeziehungen, Übergabe von Kundenbeziehungen inkl. Kundenbesuche,
Einführung von Tekelec Mitarbeitern bei wichtigen Kunden etc.
Nach Ablauf dieses Zeitraums von drei Monaten bleibt die Freistellung
 
(1)  The Managing Director shall be revocably released from the duty to perform
his work immediately after signature of this Agreement and for the duration of
three months, while continuing to receive the remuneration stipulated in § 4.
During this period he shall ensure that he is on call for specific tasks, in
particular, but not exclusively for the following tasks: Status of customer
accounts, transitions of customer relationships including physically visiting
customers and introducing Tekelec employees to important customers etc.


After the expiry of this three months period, the Managing Director shall remain
re-

 



--------------------------------------------------------------------------------



 



Seite 3            

     
      unwiderruflich unter Fortzahlung der vereinbarten Vergütung gem. § 4 und
unter Anrechnung noch bestehender Urlaubsansprüche bis zum Beendigungstermin
aufrecht erhalten. Während der Zeit der Freistellung finden § 615 Satz 2 und §
326 Abs. 2 Satz 2 BGB keine Anwendung.
 
      leased from his obligation to perform his contractual duties (placed on
garden leave) irrevocably, while continuing to receive the remuneration
stipulated in § 4. Any outstanding leave and/or time off in lieu shall be deemed
taken during this period. While the Managing Director is on garden leave, § 615,
second sentence and § 326 para. 2, second sentence, of the German Civil Code
(BGB) shall not be applicable.
 
   
(2)  Wettbewerbstätigkeit zu Lasten der Gesellschaft ist und bleibt der
Geschäftsführer während der Freistellung untersagt. Entsprechendes gilt für die
Begründung oder Beteiligung an einem Wettbewerb treibenden Unternehmen,
ausgenommen der Erwerb börsengängiger Wertpapiere im Rahmen üblicher
Kapitalanlage (bis max 5% des Grundkapitals des jeweiligen Unternehmens).
 
(2)  The Managing Director shall not engage in any competitive activity to the
detriment of the Company during the period in which he is released from his
duties. The same shall apply to the establishment of or participation in a
competitive company with the exception of the acquisition of securities in a
listed company in the scope of normal capital investments (up to a maximum of 5%
of the share capital in the respective company).
 
   
(3)  Der Geschäftsführer wird während der Freistellung beabsichtigte
Erwerbstätigkeit oder unternehmerische Tätigkeit der Gesellschaft jeweils
unverzüglich und vor deren Aufnahme schriftlich anzeigen und sie unterlassen,
soweit die Gesellschaft aus vorgenannten Gründen widerspricht. Eine etwaige
Vergütung aus solcher Erwerbstätigkeit oder unternehmerischer Tätigkeit ist
nicht auf Vergütungsansprüche des Geschäftsführers aus dieser Vereinbarung
anzurechnen.
 
(3)  The Managing Director shall notify the Company in writing without undue
delay of any gainful occupation or entrepreneurial activity in which he intends
to engage during the period for which he is released from his duties before
commencing such activity and refrain therefrom should the Company object for the
above-mentioned reasons. Any remuneration received from such gainful occupation
or entrepreneurial activity shall not be offset against the claims for
remuneration of the Managing Director under this Agreement.
 
   
§ 4
Vertragliche Bezüge
  § 4
Contractual Remuneration
 
   
(1)  Der Geschäftsführer erhält monatlich bis zum Ende des Dienstvertrages seine
festen vertraglichen Bezüge in Höhe von EUR 16.250 brutto sowie die Pkw-Zulage
in Höhe
 
(1)  The Managing Director shall receive his fixed contractual base remuneration
of EUR 16.250 gross and car allowance of EUR 1.926,13 gross on a monthly basis
until the

 



--------------------------------------------------------------------------------



 



Seite 4            

     
      von 1.926,13 EUR brutto. Die Gesellschaft wird bis zum Ende des
Dienstvertrages die Sozialversicherungsbeiträge für den Geschäftsführer
weiterzahlen.
 
      Service Contract ends. The Company will continue to pay the social
security contributions for the Managing Director until the Service Contract
ends.
 
   
(2)  Darüber hinaus hat der Geschäftsführer bis zum Ende des Dienstvertrages
Anspruch auf die variable Vergütung, die ihm gemäß des veröffentlichten 2011
Sales Compensation Plan for Wolrad Claudy zusteht. Diese variabel Vergütung ist
unverfallbar. Eine einseitige Abänderung des Sales Compensation Plan for Wolrad
Claudy durch die Gesellschaft ist unzulässig.
 
(2)  In addition the Managing Director is entitled to receive commissions deemed
earned until the Service Contract ends as described in the publically filed 2011
Sales Compensation Plan for Wolrad Claudy. This commission is non-forfeitable. A
unilateral change of the Sales Compensation Plan for Wolrad Claudy by the
Company is impermissible.
 
   
§ 5
Abfindung, Officer Severance Plan
  § 5
Severance Payment, Officer Severance Plan
 
   
(1)  Die Gesellschaft zahlt dem Geschäftsführer für den Verlust der Anstellung
gemäß § 2 dieser Vereinbarung eine Abfindung, die auch die Fortzahlung
sämtlicher bisheriger von der Gesellschaft für den Geschäftsführer getragenen
Krankenversicherungsbeiträge beinhaltet und deren Höhe und Dauer sich nach dem
nachstehenden Absatz (2) und ergänzend nach dem anwendbaren Officer Severance
Plan richtet. Die Gesellschaft bestätigt, dass der Geschäftsführer zum Erhalt
der Abfindung nach dem anwendbaren Officer Severance Plan mit der Position
,,EVP” berechtigt ist. Die Gesellschaft bzw. ein etwaiger Rechtsnachfolger der
Gesellschaft ist Schuldner dieser Abfindung. Tekelec Inc., 5200 Paramount
Parkway, Morrisville, NC 27560, USA, oder ein etwaiger Rechtsnachfolger wird für
den Abfindungsanspruch eine unbefristete, unwiderrufliche, selbstschuldnerische
Bürgschaft auf erstes Anfordern gegenüber dem Geschäftsführer erklären. Der
 
(1)  As compensation for the loss of his employment pursuant to § 2 of this
Agreement the Company shall pay the Managing Director a severance payment which
also includes continued payment of Health Care Coverage paid by the Company for
the Managing Director up to now and whose amount and period shall be determined
pursuant to paragraph (2) below and in addition pursuant to the applicable
Officer Severance Plan. The Company confirms that the Managing Directory is
eligible to receive the severance payment under the applicable Officer Severance
Plan with the position “EVP”. The Company or a possible successor in title is
debtor of the severance payment. Tekelec Inc., 5200 Paramount Parkway,
Morrisville, NC 27560, USA, or a possible successor in title shall provide an
unlimited, irrevocable, absolute declaration of suretyship on first demand for
the claim of severance payment to the Managing Director. The claim of the
Managing Director for payment of the severance payment is heritable at once.

 



--------------------------------------------------------------------------------



 



Seite 5            

     
      Anspruch des Geschäftsführers auf Zahlung der Abfindung ist sofort
vererblich.
 
 
(2)  Die Abfindung ist wie folgt zu zahlen:
 
(2)  The severance payment shall be paid as follows:
 
   
       a)  Die monatlichen Raten in Höhe von je EUR 27.625 für die Monate
November 2011, Dezember 2011 und Januar 2012 werden gemeinsam durch eine
Gesamtzahlung in Höhe von EUR 82.875 zum bei der Gesellschaft üblichen
Zahlungszeitpunkt im Januar 2012, spätestens am 31. Januar 2012, gezahlt.
 
       a)  The monthly installments in the amount of EUR 27,625 each, for the
months of November 2011, December 2011 and January 2012 will be jointly paid as
an aggregate payment in the amount of EUR 82,875 effective at the regular pay
period date of the Company in January 2012, at the latest on 31 January 2012.
 
   
       b)  Die monatlichen Raten in Höhe von je EUR 27.625 für die Monate
Februar 2012 bis Oktober 2012 werden in den jeweiligen Monaten zum bei der
Gesellschaft in diesen Monaten üblichen Zahlungszeitpunkt, spätestens jeweils
zum Monatsletzten, als Einzelraten in Höhe von je EUR 27.625 gezahlt.
 
       b)  The monthly installments in the amount of EUR 27,625 each, for the
months of February 2012 to October 2012 will be paid each month effective at the
regular pay period date of the Company in the respective month, at the latest on
the last day of the respective month, as individual installments in the amount
of EUR 27,625 each.
 
   
       c)  Die monatlichen Raten für die Monate November 2012 bis April 2013
werden gemeinsam durch eine Gesamtzahlung in Höhe von EUR 165.750 zum bei der
Gesellschaft üblichen Zahlungszeitpunkt im November 2012, spätestens am 30.
November 2012, gezahlt.
 
       c)  The monthly installments for the months of November 2011 to
April 2013 will be jointly paid as an aggregate payment in the amount of EUR
165,750 effective at the regular pay period date of the Company in
November 2012, at the latest on 30 November 2012.
 
   
       d)  Die Fortzahlung der bisherigen von der Gesellschaft für den
Geschäftsführer getragenen Krankenversicherungsbeiträge erfolgt durch eine
pauschale Einmalzahlung in Höhe von EUR 4.878,18 zum bei der Gesellschaft
üblichen Zahlungszeitpunkt im Juni 2012, spätestens am 30. Juni 2012.
 
       d)  Continued payment of the health insurance contributions previously
borne by the Company for the managing director shall be effected by way of a
fixed one-time payment in the amount of EUR 4,878.18 effective at the regular
pay period date of the Company in June 2012 at the latest on 30 June 2012.
 
   
(3) Die Gesellschaft übernimmt keine Gewähr für die steuerliche Behandlung der
 
(3) The Company accepts no liability for the tax treatment of the severance
payment by the

 



--------------------------------------------------------------------------------



 



Seite 6            

     
      Abfindungszahlung durch die Finanzbehörden. Etwaige anfallende Steuern auf
die Abfindung sind vom Geschäftsführer zu tragen.
 
      fiscal authorities. Any taxes which are due on the severance payment shall
be borne by the managing director.
(4)  In Anwendung von Ziffer 7 des Attachment I zum Officer Severance Plan,
welches diesem Vertrag vom Geschäftsführer unterschrieben als Anlage 1 beigefügt
ist, unterliegt der Geschäftsführer bis zum 30.04.2013 dem dort beschriebenen
Wettbewerbsverbot.
 
(4)  In implementation of Clause 7 of the Attachment I on the Officer Severance
Plan, which is attached to this contract signed by the managing director as
Annex 1, the managing director shall be subject to the non-compete clause
described there until 30 April 2013.
 
   
§ 6
Reisekosten
  § 6
Travel Expenses
 
   
(1)  Der Geschäftsführer reicht alle offenen Reisekosten, die bis einschließlich
31.10.2011 angefallen sind, bis spätestens 31.10.2011 ein. Die Auszahlung der
dem Geschäftsführer vertragsgemäß zustehenden Reisekosten durch die Gesellschaft
erfolgt unter Anrechnung eines etwaigen Reisekostenvorschusses.
 
(1)  The Managing Director shall submit any outstanding travel expenses incurred
up to and including 31 October 2011 no later than 31 October 2011. Any advance
granted on travel expenses shall be deducted from the payment of any travel
expenses due to the Managing Director under the contract.
 
   
(2)  Weitere Reisekosten werden nicht erstattet. Ein nicht durch
erstattungsfähige Reisekosten verbrauchter Reisekostenvorschuss ist unverzüglich
an die Gesellschaft zurückzuzahlen.
 
(2)  No further travel expenses will be reimbursed. Any advance on travel
expenses which has not been used up by reimbursable travel expenses shall be
paid back to the Company without undue delay.
 
   
§ 7
Herausgabe
  § 7
Return of Company Property
 
   
Der Geschäftsführer wird der Gesellschaft alle ihm von oder auf Veranlassung der
Gesellschaft überlassenen, nicht bestimmungsgemäß an Dritte
weitergegebenen/vernichteten Gegenstände, insbesondere sämtliche
Geschäftsunterlagen, einschließlich Datenträger, private dienstliche
Aufzeichnungen (auch Kopien davon), spätestens zum 31.07.2011 in ordnungsgemäßem
Zustand
 
The Managing Director shall return to the Company any items provided to him by
or at the instigation of the Company which have not been duly passed on to third
parties/destroyed, in particular all business documents, including data
carriers, private business records (including copies thereof) no later than 31
July 2011 in a proper condition to the Company for the attention of Ms. Judith
Bar-

 



--------------------------------------------------------------------------------



 



Seite 7            

     
am Sitz der Gesellschaft zu Händen Frau Judith Barnett zurückgeben.
Schriftstücke und Unterlagen, die sein persönliches Vertragsverhältnis
betreffen, dürfen von dem Geschäftsführer einmal kopiert und als Kopie zur
Wahrnehmung seiner persönlichen Interessen behalten werden. Der Geschäftsführer
wird der Gesellschaft die von ihm kopierten Dokumente schriftlich auflisten und
diese Dokumente gesondert von den übrigen Gegenständen herausgeben. Soweit sich
Unterlagen/Kopien auf privat gehörenden EDV-Geräten/Datenträgern des
Geschäftsführers befinden, sind die Dateien auf Datenträger zu überspielen, die
Datenträger wie die anderen Gegenstände an die Gesellschaft herauszugeben und
die Daten auf der privaten EDV unverzüglich zu löschen. Zurückbehaltungsrechte
sind ausgeschlossen.
 
nett. The Managing Director may make one copy of letters/documents concerning
his contractual relationship and retain a copy thereof for the purpose of
safeguarding his personal interests. The Managing Director shall provide the
Company with a written list of the documents which he has copied and return
these separately from the other items. Should there be any documents/copies on
privately owned IT equipment/data carriers of the Managing Director the files
shall be copied onto discs, the discs shall be returned to the Company in the
same way as the other items and the files on private IT equipment shall be
deleted without undue delay. There shall be no rights of retention.
 
   
§ 8
Laptop, Mobiltelefon
  § 8
Laptop, Mobile Phone
 
   
(1)  Während der Freistellung ist der Geschäftsführer befugt, folgende
Einrichtungen der Gesellschaft kostenfrei zu nutzen: Laptop und Mobiltelefon. Er
ist verpflichtet, Laptop und Mobiltelefon spätestens am 31.07.2011 an die
Gesellschaft zurückzugeben. Zurückbehaltungsrechte sind ausgeschlossen.
 
(1)  During the period for which he is released from his duties the Managing
Director shall be authorized to use the following facilities of the Company free
of charge: laptop and mobile phone. He is obliged to return laptop and mobile
phone to the Company on 31 July 2011 at the latest. There shall be no rights of
retention.
 
   
(2)  Der Geschäftsführer ist berechtigt, seine bisher dienstlich genutzte
Mobilfunknummer auch nach dem Rückgabetermin privat weiter zu nutzen. Dies ist
nicht mit Kosten für die Gesellschaft verbunden. Sollten – auch nach dem
Rückgabetermin – auf der Telefonnummer des Geschäftsführers Anrufe für die
Gesellschaft eingehen, so verpflichtet sich der Geschäftsführer, diese an die
Gesellschaft weiterzuleiten.
 
(2)  The Managing Director shall be entitled to continue to privately use his
cell phone number previously used for business purposes also subsequent to the
date of return. This is not associated with costs for the Company. Should calls
come in for the Company on the Managing Director’s cell phone number - also
subsequent to the date of return -, the managing director gives an undertaking
to transfer such calls to the

 



--------------------------------------------------------------------------------



 



Seite 8            

         
     Company.
 
§ 9
Geheimhaltung
  § 9
Confidentiality
 
   
(1)  Die Vertragsparteien verpflichten sich hiermit, über den Anlass der
Amtsniederlegung sowie über den Inhalt dieser Aufhebungsvereinbarung
vorbehaltlich nachfolgender Ziffern Stillschweigen zu wahren. Diese
Verschwiegenheitspflicht, die zeitlich unbegrenzt ist, gilt nicht, soweit
 
(1)  The contractual parties shall observe strict confidentiality with regard to
the reasons which have occasioned the resignation from office and the content of
this termination agreement subject to the following. This confidentiality
obligation, on which there is no time limitation, shall not apply if
 
   
      a)  die Informationsweitergabe mit Zustimmung des durch die
Verschwiegenheit zu Schützenden erfolgt oder in seinem Interesse zweifelsfrei
erforderlich ist;
 
      a)  the information is disclosed with the consent of the party to be
protected by the confidentiality or if such disclosure is undoubtedly necessary
and in its interest;
 
   
      b)  eine gesetzliche Pflicht zur Auskunft besteht (z. B. gegenüber
Finanz-/Arbeitsamt, Ehepartner);
 
      b)  there is a statutory obligation to provide information (e.g. towards
the tax/employment authorities, spouse);
 
   
      c)  die jeweilige Information ohne Verletzung der dem jeweiligen
Vertragsteil obliegenden Verschwiegenheitspflicht zum jeweiligen Zeitpunkt
bereits allgemein bekannt geworden ist.
 
      c)  the respective information is already generally available without a
breach of the confidentiality obligation incumbent on the respective party at
the respective point in time.
 
   
(2)  Der Geschäftsführer wird über alle ihm anlässlich seiner Tätigkeit für die
Gesellschaft zur Kenntnis gelangten, nicht allgemein bekannten
geschäftlichen/persönlichen Angelegenheit der Gesellschaft, der mit ihr
verbundenen Unternehmen und/oder von Mitarbeitern, Kunden und Lieferanten aller
vorgenannten Gesellschaften, auch soweit diese Angelegenheit ihm gegenüber nicht
ausdrücklich als vertraulich bezeichnet
 
(2)  The Managing Director shall observe confidentiality vis-à-vis third parties
with regard to all business/personal matters of the Company, all affiliated
companies and/or employees, customers and suppliers of all the above-mentioned
companies which have become known to him in the course of his work for the
Company and which are not generally known, even if he has not been expressly
told that such matters are confidential. This confidentiality obligation is not

 



--------------------------------------------------------------------------------



 



Seite 9            

     
      wurden, Dritten gegenüber Stillschweigen bewahren. Auch diese
Verschwiegenheitspflicht ist zeitlich unbegrenzt und vorbehaltlich der unter
Abs. 1 Satz 2 geregelten Ausnahmen.
 
     subject to a time restriction either and is subject to the exceptions set
out under sentence 2 of para. (1).
 
§ 10
Zeugnis
  §10
Reference
 
   
Der Geschäftsführer erhält von der Gesellschaft ein wohlwollendes,
qualifiziertes Schlusszeugnis. Auf Verlangen wird ihm ein Zwischenzeugnis
ausgestellt.
 
The Company shall provide the Managing Director with a favorable qualified final
reference. On request he will be issued with an intermediate reference.
 
   
§ 11
Company Pension Plan
  § 11
Company Pension Plan
 
   
Die Parteien sind sich darüber einig, dass der Geschäftsführer die gemäß des
Company Pension Plan erworbenen Ansprüche gemäß den Bestimmungen des Company
Pension Plan ausüben kann.
 
The parties agree that the Managing Director will have access to vested monies
in the company pension plan per the terms of the plan.
 
   
§ 12
Sozialleistungen
  § 12
Social Benefits
 
   
(1)  Dem Geschäftsführer ist bekannt, dass verbindliche Auskunft über
steuerrechtliche und sozialversicherungsrechtliche Auswirkungen dieser
Vereinbarung, insbesondere auch der Freistellung, nur die
Sozialversicherungsträger und das Finanzamt erteilen.
 
(1)  The Managing Director is aware that binding information on the tax and
social insurance implications of this agreement, in particular release from
duties, may only be provided by the social insurance authority and the tax
office.
 
   
(2)  Dem Geschäftsführer ist bekannt, dass die langfristige Freistellung zur
Beendigung eines sozialversicherungsrechtlichen Beschäftigungsverhältnisses
führen kann und die Sozialversicherungsträger ihm gegenüber insoweit zur
Auskunft berufen
 
(2)  The Managing Director is aware that a long-term release from duties may
lead to termination of an employment relationship which is subject to social
insurance law and that the social insurance authority may and is obliged to
require him to provide informa-

 



--------------------------------------------------------------------------------



 



Seite 10            

     
      und verpflichtet sind.
 
      tion.
 
(3)  Dem Geschäftsführer ist insbesondere bekannt, dass er sich gemäß § 38 Abs.
1 SGB III spätestens drei Monate vor Beendigung des Arbeitsverhältnisses
persönlich bei der Agentur für Arbeit arbeitssuchend zu melden hat. Liegen
zwischen der Kenntnis des Beendigungszeitpunkts und der Beendigung des
Arbeitsverhältnisses weniger als drei Monate, hat die Meldung innerhalb von drei
Tagen nach Kenntnis des Beendigungszeitpunktes zu erfolgen. Andernfalls können
Nachteile beim Bezug von Arbeitslosengeld entstehen.
 
(3)  The Managing Director has also been informed that under § 38 subparagraph 1
of the Social Code III (Sozialgesetzbuch III) he must report to the employment
agency (Agentur für Arbeit) in person registering availability for employment
three months at the latest before the end of the employment relationship. If
there are less than three months between when he gains knowledge of the time
when the employment relationship will end and the end of the employment
relationship itself he/she must report as set out above within three days of
when he gains knowledge of the time when the employment relationship will end.
Failure to do this could adversely affect your entitlement to unemployment
benefit.
 
   
§ 13
Entlastung/Erledigungsklausel
  § 13
Ratification of Acts/Settlement Clause
 
   
Die Vertragsparteien sind sich darüber einig, dass mit dieser Vereinbarung und
den Regelungen, auf die diese Vereinbarung Bezug nimmt, insbesondere dem Officer
Severance Plan, sämtliche Ansprüche der Parteien aus oder im Zusammenhang mit
dem Anstellungsverhältnis und aus Anlass seiner Beendigung, gleich aus welchem
Rechtsgrund, abschließend geregelt und nicht geregelte erledigt sind. Hiervon
erfasst sind etwaige Ansprüche des Herrn Claudy gegen Unternehmen, die mit der
Gesellschaft verbunden sind. Soweit hierin ein Verzicht liegt, wird dieser
wechselseitig erklärt und angenommen.
 
The parties to the agreement agree that any claims of the parties arising from
or associated with the service relationship and its termination, irrespective of
legal reason, have been finally regulated under this Agreement and the
provisions to which this Agreement refers, in particular the Officer Severance
Plan, and that any which have not been regulated are also settled. This also
applies to any claims of the Managing Director towards companies affiliated with
the Company. Should this entail a waiver this shall be declared mutually and
accepted.
 
   
§ 14
Schlussbestimmungen
  § 14
Final Provisions
 
   
(1)  Eine Aufrechnung durch die Gesellschaft ist
 
(1)  The Company may only make a set-off if its

 



--------------------------------------------------------------------------------



 



Seite 11            

     
      ausgeschlossen, es sei denn, die Gegenforderung der Gesellschaft ist
unbestritten oder rechtskräftig festgestellt. Der Gesellschaft steht ein
Zurückbehaltungsrecht nur zu, soweit ihr Gegenanspruch auf demselben
Vertragsverhältnis beruht.
 
      counterclaim is undisputed or has become final and conclusive. The Company
may only assert a right of retention if its counterclaim is based on the same
contractual relationship.
 
   
(2)  Die Kosten für die Rechtsberatung des Geschäftsführers in Zusammenhang mit
der Verhandlung und dem Abschluss dieser Vereinbarung trägt die Gesellschaft in
Höhe von bis zu EUR 5.000.
 
(2)  The costs for legal advice to the Managing Director in connection with the
negotiation and conclusion of this Agreement shall be borne by the Company up to
EUR 5,000.
 
   
(3)  Schriftform/Nebenabreden: Nebenabreden wurden nicht getroffen. Etwaige
früher getroffene Vereinbarungen (insbesondere Arbeits- und Dienstverhältnisse)
werden hiermit gegenstandslos, es sei denn, auf diese wird in dieser
Vereinbarung Bezug genommen. Änderungen und Ergänzungen dieses Vertrages
bedürfen zu ihrer Wirksamkeit der Schriftform; die elektronische Form und die
Textform sind ausgeschlossen. Satz 3 gilt auch für die Aufhebung, Änderung oder
Ergänzung des Schriftformerfordernisses selbst. Individuelle Vereinbarungen
haben stets Vorrang und gelten auch ohne Beachtung des Formerfordernisses (§ 305
b BGB).
 
(3)  Written Form/Collateral Agreements: No collateral agreements have been
concluded. This Agreement shall deprive any previously concluded agreements (in
particular, employment agreements and management agreements) of legal force
unless this Agreement refers to it. Any amendments and additions to this
Agreement must be made in written form to be valid; electronic form and text
form are ruled out. Sentence 3 shall also apply to any revocation of, amendment
to or addition to the written form requirement itself. Individual agreements
shall always have priority and shall apply regardless of the written form
requirement (§ 305 b of the Civil Code).
 
   
(4)  Die deutsche Fassung dieses Vertrages ist maßgeblich.
 
(4)  The German version of this Agreement shall be definitive.
 
   
(5)  Salvatorische Klausel: Sollten einzelne Bestimmungen dieses Vertrags ganz
oder teilweise nichtig oder unwirksam sein oder werden, so wird dadurch die
Wirksamkeit der übrigen Bestimmungen nicht berührt. An die Stelle von nicht
einbezogenen oder unwirksamen Allgemeinen Geschäftsbedingungen tritt das
Gesetzesrecht (§ 306 Abs. 2 BGB). Im Übrigen werden die Parteien anstelle der
nichtigen oder unwirksamen Bestimmung
 
(5)  Severability clause: Should one or more provisions of this Agreement be or
become invalid or unenforceable in whole or in part, this shall not affect the
validity and enforceability of the remaining provisions of this Agreement. In
place of any Standard Terms of Business (Allgemeine Geschäftsbedingungen) which
are invalid or not incorporated in the Agreement the statutory provisions shall
apply (§ 306 (2) of the German Civil Code (BGB)). In all other cases, the

 



--------------------------------------------------------------------------------



 



Seite 12            

     
      eine wirksame Regelung treffen, die ihr wirtschaftlich möglichst nahe
kommt, soweit keine ergänzende Vertragsauslegung vorrangig oder möglich ist.
 
      parties shall agree a valid provision to replace the invalid or
unenforceable provision which reflects as closely as possible the original
economic purpose, provided a supplementary interpretation of the Agreement
(ergänzende Vertragsauslegung) does not have precedence or is not possible.
(6)  Inkrafttreten: Dieser Aufhebungsvertrag tritt mit Unterzeichnung in Kraft.
Anlage 1 zu diesem Aufhebungsvertrag tritt zum Beendigungstermin, mithin mit
Ablauf des 31.10.2011 in Kraft.
 
(6)  Entering into effect: This Agreement takes effect when signed by both
parties. Annex 1 to this Agreement takes effect when the Service Contract ends,
that is with expiration of 31 October 2011.

        N.C.     ,   28 April 2011                         Griesheim    ,
April 29th, ‘11                      
Place, Date
  Place, Date
 
      /s/ Stuart Kupinsky                                /s/ W. Claudy        
                                  
Stuart Kupinsky
  Wolrad Claudy
Representative of the Shareholders
   

 



--------------------------------------------------------------------------------



 



Annex 1
EMPLOYMENT SEPARATION AGREEMENT
     THIS EMPLOYMENT SEPARATION AGREEMENT (the “Agreement”), which includes
Exhibit A incorporated herein by this reference, is entered into by and between
TEKELEC, a California corporation (“Tekelec”), and Wolrad Claudy(“Former
Employee”), and shall become effective when Wolrad Claudy ceases to be an
employee and officer of Tekelec (the “Effective Date”).
RECITALS
     A. Wolrad Claudy ceases to be an employee and officer of Tekelec on
October 31, 2011 (the “Termination Date”).
     B. Former Employee desires to receive severance benefits under Tekelec’s
Officer Severance Plan dated ___ (the “Severance Plan”), which benefits are
stated in the Severance Plan to be contingent upon, among other things, Former
Employee’s entering into this Agreement and undertaking the obligations set
forth herein.
     C. Tekelec and Former Employee desire to set forth their respective rights
and obligations with respect to Former Employee’s separation from Tekelec and to
finally and forever settle and resolve all matters concerning Former Employee’s
past services to Tekelec.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Tekelec and Former Employee hereby agree as follows:
1. DEFINITIONS
     As used herein, the following terms shall have the meanings set forth
below:
     1.1. “Includes;” “Including.” Except where followed directly by the word
“only,” the terms “includes” or “including” shall mean “includes, but is not
limited to,” and “including, but not limited to,” respectively.
     1.2. “Severance Covered Period.” The term “Severance Covered Period” shall
mean a period of time commencing upon the effective date of this Agreement and
ending on the last day of the Change in Control Severance Period or General
Severance Period, as applicable.
     1.3. Other Capitalized Terms. Capitalized terms (other than those
specifically defined herein) shall have the same meanings ascribed to them in
the Severance Plan.

 



--------------------------------------------------------------------------------



 



2. MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each party hereto represents, warrants and covenants (with respect to
itself/himself only) to the other party hereto that, to its/his respective best
knowledge and belief as of the date of each party’s respective signature below:
     2.1. Full Power and Authority. It/he has full power and authority to
execute, enter into and perform its/his obligations under this Agreement; this
Agreement, after execution by both parties hereto, will be a legal, valid and
binding obligation of such party enforceable against it/him in accordance with
its terms; it/he will not act or omit to act in any way which would materially
interfere with or prohibit the performance of any of its/his obligations
hereunder, and no approval or consent other than as has been obtained of any
other party is necessary in connection with the execution and performance of
this Agreement.
     2.2. Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions hereby contemplated:
     (a) will not interfere or conflict with, result in a breach of, constitute
a default under or violation of any of the terms, provisions, covenants or
conditions of any contract, agreement or understanding, whether written or oral,
to which it/he is a party (including, in the case of Tekelec, its bylaws and
articles of incorporation each as amended to date) or to which it/he is bound;
     (b) will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental agency or court having
jurisdiction over such party; and
     (c) has not heretofore been assigned, transferred or granted to another
party, or purported to assign, transfer or grant to another party, any rights,
obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.
3. CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE
     Former Employee acknowledges that any confidentiality, proprietary rights
or nondisclosure agreement(s) in favor of Tekelec which he may have entered into
in connection with his employment (collectively, the “Nondisclosure Agreement”)
with Tekelec is understood to be intended to survive, and does survive, any
termination of such employment, and accordingly nothing in this Agreement shall
be construed as terminating, limiting or otherwise affecting any such
Nondisclosure Agreement or Former Employee’s obligations thereunder. Without
limiting the generality of the foregoing, no time period set forth in this
Agreement shall be construed as shortening or limiting the term of any such
Nondisclosure Agreement, which term shall continue as set forth therein.

 



--------------------------------------------------------------------------------



 



4. BENEFITS
     4.1. Health Care Coverage Continuation.
     4.2. Tekelec (at its expense) will continue, for the duration of the Former
Employee’s Severance Period, health care coverage for the Former Employee and
his/her family members who are “qualified beneficiaries” (as such term is
defined in the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
under Tekelec’s group health plan(s) generally available during such period to
employees participating in such plans(s) and at levels and contribution rates
and with coverage no greater than those provided to such Former Employee as of
the Termination Date. In the event the Former Employee and his or her family
members become eligible for group health care coverage elsewhere on terms
generally no less favorable to the Former Employee during the Severance Period,
the Former Employee shall provide notice to Tekelec, and Tekelec reserves the
right to discontinue paying for such coverage under Tekelec’s group health
plans. Upon exhaustion of the later of the Former Employee’s Severance Period or
the COBRA continuation period, or after Tekelec ceases paying for coverage (if
applicable), such Former Employee may elect coverage under a conversion health
plan available under Tekelec’s group health plan(s) from the Company’s health
insurance carrier if and to the extent he/she is entitled to do so as a matter
of right under federal or state law. Any expense associated with the
continuation of any health care coverage beyond the Former Employee’s Severance
Period will be the sole responsibility of the Former Employee.
     4.3. Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, Former Employee shall have no right
to continue his participation in any Tekelec benefit plan following such
employee’s termination.
5. STOCK OPTIONS
     Exhibit A hereto sets forth any and all outstanding stock options, warrants
and equity incentives and other rights to purchase capital stock or other
securities of Tekelec which have been previously issued to Former Employee and
which are outstanding as of the date hereof. Nothing in this Agreement shall
alter or affect any of such outstanding stock options, warrants, equity
incentives or rights or Former Employee’s rights or responsibilities with
respect thereto, including but not limited to Former Employee’s rights to
exercise any of his options, warrants, equity incentives or rights following the
Termination Date.
6. [Not applicable, as regulated in the Termination Agreement]

 



--------------------------------------------------------------------------------



 



7. NON-COMPETITION AND NON-SOLICITATION
     7.1. Subject and in addition to Former Employee’s existing fiduciary duties
as a former officer and employee of Tekelec to the extent such continues under
applicable law after Former Employee’s Termination Date, provided that Tekelec
has not breached any of the terms of this Agreement or any other currently
existing written agreements between Tekelec and Former Employee, Former Employee
agrees until the earlier of (i) the completion of the Severance Covered Period
or (ii) such date as Tekelec may terminate this Agreement for default hereunder:
     (a) Not to engage, either directly or indirectly, in any Competing Business
Activity (as defined below) or be associated with a Competing Business Entity
(as defined below) as an officer, director, employee, principal, consultant,
lender, creditor, investor, agent or otherwise for any corporation, partnership,
company, agency, person, association or any other entity; provided, however,
that nothing contained herein shall prevent Former Employee from owning not more
than 5% of the common equity and not more than 5% of the voting power of, or
lending not more than $25,000 to, any Competing Business Entity or any business
engaged in a Competing Business Activity; provided, further, that for purposes
of this agreement, any equity ownership, voting control or lending activity of
Former Employee shall be deemed to include that of (i) any family member or
(ii) person or entity controlled by Former Employee;
     (b) Not to call upon or cause to be called upon, or solicit or assist in
the solicitation of, in connection with any Competing Business Entity or
Competing Business Activity, any entity, agency, person, firm, association,
partnership or corporation that is a customer or account of Tekelec, currently
and/or during the Severance Covered Period, for the purpose of selling, renting,
leasing, licensing or supplying any product or service that is the same as,
similar to or competitive with the products or services then being sold or
developed by Tekelec;
     (c) Not to enter into an employment or agency relationship with a Competing
Business Entity or involving a Competing Business Activity with any person who,
at the time of such entry, is an officer, director, employee, principal or agent
of or with respect to Tekelec; and

 



--------------------------------------------------------------------------------



 



     (d) Not to induce or attempt to induce any person described in
Section 7.1(c) to leave his employment, agency, directorship or office with
Tekelec.
     7.2. For purposes of this Section 7, a “Competing Business Activity” shall
mean any business activity of a person or entity (other than Tekelec) involving
the development, design, manufacture, distribution, marketing, licensing,
renting, leasing or selling within the Territory (as defined below) of products
and services which are the same as, similar to or competitive with products or
services of Tekelec then in existence or under development. For purposes hereof,
the Territory shall include the United States of America, Canada, Central
America, South America, Europe, Japan, Australia, Singapore and such other
countries in which Tekelec then distributes, markets, licenses, rents, leases or
sells its products or services. An entity as a whole shall be deemed to be a
Competing Business Entity if it has one or more business activities involving
the development, design, manufacture, distribution, marketing, licensing,
renting, leasing or selling directly or indirectly within the Territory of
products or services which are the same as, similar to or competitive with
products or services of Tekelec then being sold or under development and if and
only if the revenues derived directly or indirectly from engaging in such
business activities by such entity represent either more than 3% of the entity’s
revenues or at least $5 million in aggregate sales, or both, for the
then-preceding 12-month period.
     7.3. The parties acknowledge that the provisions and obligations set forth
in this Section 7 are an integral part of this Agreement and that in the event
Former Employee breaches any of the provisions or obligations of this Section 7
or any other term, provision or obligation of this Agreement, then Tekelec, in
addition to any other rights or remedy it may have at law, in equity, by statute
or otherwise, shall be excused from its payment obligations to Former Employee
under the Severance Plan and this Agreement.
8. CONFIDENTIAL INFORMATION AND TRADE SECRETS
     8.1. Former Employee hereby recognizes, acknowledges and agrees that
Tekelec is the owner of proprietary rights in certain confidential sales and
marketing information, programs, tactics, systems, methods, processes,
compilations of technical and non-technical information, records and other
business, financial, sales, marketing and other information and things of value.
To the extent that any or all of the foregoing constitute valuable trade secrets
and/or confidential and/or privileged information of Tekelec, Former Employee
hereby further agrees as follows:
     (a) That, except with prior written authorization from Tekelec’s CEO, for
purposes related to Tekelec’s best interests, he will not directly or indirectly
duplicate, remove, transfer, disclose or utilize, nor knowingly allow any other
person to duplicate, remove, transfer, disclose or utilize, any property,
assets, trade secrets or other things of value, including, but not limited to,
records, techniques, procedures, systems, methods, market research, new product
plans and ideas, distribution arrangements, advertising and promotional
materials, forms, patterns, lists of past, present or prospective customers, and
data prepared for, stored in, processed by or obtained from, an automated
information system belonging to or in the possession of Tekelec which are not
intended for and have not been the subject of public disclosure. Former Employee
agrees to safeguard all Tekelec trade secrets in his possession or known to him
at all times so that they are not

 



--------------------------------------------------------------------------------



 



exposed to, or taken by, unauthorized persons and to exercise his reasonable
efforts to assure their safekeeping. This subsection shall not apply to
information that as of the date hereof is, or as of the date of such
duplication, removal, transfer, disclosure or utilization (or the knowing
allowing thereof) by Former Employee has (i) become generally known to the
public or competitors of Tekelec (other than as a result of a breach of this
Agreement); (ii) been lawfully obtained by Former Employee from any third party
who has lawfully obtained such information without breaching any obligation of
confidentiality; or (iii) been published or generally disclosed to the public by
Tekelec. Former Employee shall bear the burden of showing that any of the
foregoing exclusions applies to any information or materials.
     (b) That all improvements, discoveries, systems, techniques, ideas,
processes, programs and other things of value made or conceived in whole or in
part by Former Employee with respect to any aspects of Tekelec’s current or
anticipated business while an employee of Tekelec are and remain the sole and
exclusive property of Tekelec, and Former Employee has disclosed all such things
of value to Tekelec and will cooperate with Tekelec to insure that the ownership
by Tekelec of such property is protected. All of such property of Tekelec in
Former Employee’s possession or control, including, but not limited to, all
personal notes, documents and reproductions thereof, relating to the business
and the trade secrets or confidential or privileged information of Tekelec has
already been, or shall be immediately, delivered to Tekelec.
     8.2. Former Employee further acknowledges that as the result of his prior
service as an officer and employee of Tekelec, he has had access to, and is in
possession of, information and documents protected by the attorney-client
privilege and by the attorney work product doctrine. Former Employee understands
that the privilege to hold such information and documents confidential is
Tekelec’s, not his personally, and that he will not disclose the information or
documents to any person or entity without the express prior written consent of
the CEO or Board of Tekelec unless he is required to do so by law.
     8.3. Former Employee’s obligations set forth in this Section 8 shall be in
addition to, and not instead of, Former Employee’s obligations under any written
Nondisclosure Agreement.
9. ENFORCEMENT OF SECTIONS 7 AND 8
     Former Employee hereby acknowledges and agrees that the services rendered
by him to Tekelec in the course of his prior employment were of a special and
unique character, and that breach by him of any provision of the covenants set
forth in Sections 7 and 8 of this Agreement will cause Tekelec irreparable
injury and damages. Former Employee expressly agrees that Tekelec shall be
entitled, in addition to all other remedies available to it whether at law or in
equity, to injunctive or other equitable relief to secure their enforcement.
     The parties hereto expressly agree that the covenants contained in
Sections 7 and 8 hereof are reasonable in scope, duration and otherwise;
however, if any of the restraints provided in said covenants are adjudicated to
be excessively broad as to geographic area or time or otherwise, said restraint
shall be reduced to whatever extent is reasonable and the restraint shall be
fully enforced in such modified form. Any provisions of said covenants not so
reduced shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



10. PROHIBITION AGAINST DISPARAGEMENT
     10.1. Former Employee agrees that for a period of two years following the
Effective Date any communication, whether oral or written, occurring on or off
the premises of Tekelec, made by him or on his behalf to any person or entity
(including, without limitation, any Tekelec employee, customer, vendor,
supplier, any competitor, any media entity and any person associated with any
media) which in any way relates to Tekelec (or any of its subsidiaries) or to
Tekelec’s or any of its subsidiaries’ directors, officers, management or
employees: (a) will be truthful; and (b) will not, directly or indirectly,
criticize, disparage, or in any manner undermine the reputation or business
practices of Tekelec or its directors, officers, management or employees.
     10.2. The only exceptions to Section 10.1 shall be: (a) truthful statements
privately made to (i) the CEO of Tekelec, (ii) any member of Tekelec’s Board,
(iii) Tekelec’s auditors, (iv) inside or outside counsel of Tekelec, (v) Former
Employee’s counsel or (vi) Former Employee’s spouse; (b) truthful statements
lawfully compelled and made under oath in connection with a court or government
administrative proceeding; and (c) truthful statements made to specified persons
upon and in compliance with prior written authorization from Tekelec’s CEO or
Board to Former Employee directing him to respond to inquiries from such
specified persons.
11. COOPERATION
     Former Employee agrees that for a period of five years commencing with the
Effective Date he will cooperate fully and reasonably with Tekelec in connection
with any future or currently pending matter, proceeding, litigation or
threatened litigation: (1) directly or indirectly involving Tekelec (which, for
purposes of this section, shall include Tekelec and each of its current and
future subsidiaries, successors or permitted assigns); or (2) directly or
indirectly involving any director, officer or employee of Tekelec (with regard
to matters relating to such person(s) acting in such capacities with regard to
Tekelec business). Such cooperation shall include making himself available upon
reasonable notice at reasonable times and places for consultation and/or to
testify truthfully (at Tekelec’s expense for reasonable, pre-approved
out-of-pocket travel costs plus a daily fee equal to one-twentieth of his
monthly severance compensation under Section 6.2 hereof for each full or partial
day during which Former Employee makes himself so available) in any action as
reasonably requested by the CEO or the Board of Directors. Former Employee
further agrees to immediately notify Tekelec’s CEO in writing in the event that
he receives any legal process or other communication purporting to require or
request him to produce testimony, documents, information or things in any manner
related to Tekelec, its directors, officers or employees, and that he will not
produce testimony, documents, information or other things with regard to any
pending or threatened lawsuit or proceeding regarding Tekelec without giving
Tekelec prior written notice of the same and reasonable time to protect its
interests with respect thereto. Former Employee further promises that when so
directed by the CEO or the Board of Directors, he will make himself available to
attend any such legal proceeding and will truthfully respond to any questions in
any manner concerning or relating to Tekelec and will produce all documents and
things in his possession or under his control which in any manner concern or
relate to Tekelec. Former Employee covenants and agrees that he will immediately
notify Tekelec’s CEO in writing in the event that he breaches any of the
provisions of Sections 7, 8, 10 or 11 hereof.

 



--------------------------------------------------------------------------------



 



12. SOLE ENTITLEMENT
     Former Employee acknowledges and agrees that his sole entitlement to
compensation, payments of any kind, monetary and nonmonetary benefits and
perquisites with respect to his prior Tekelec relationship (as an officer and
employee) is as set forth in the Termination Agreement, the Severance Plan, this
Agreement, the Company’s bonus plan for officers as in effect from time to time,
stock option and warrant agreements, and COBRA.
13. RELEASE OF CLAIMS
     13.1. General. Former Employee does hereby and forever release and
discharge Tekelec and the predecessor corporation of Tekelec as well as the
successors, current, prior or future shareholders of record, officers,
directors, heirs, predecessors, assigns, agents, employees, attorneys, insurers
and representatives of each of them, past, present or future, from any and all
cause or causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, liabilities and demands of any kind or character whatsoever,
whether known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, whether or not heretofore brought before any
state or federal agency, court or other governmental entity which are existing
on or arising prior to the date of this Agreement and which, directly or
indirectly, in whole or in part, relate or are attributable to, connected with,
or incidental to the previous employment of Former Employee by Tekelec, the
separation of that employment, and any dealings between the parties concerning
Former Employee’s employment existing prior to the date of execution of this
Agreement, excepting only those obligations expressly recited herein or to be
performed hereunder. Nothing contained in this Section 12 shall affect any
rights, claims or causes of action which Former Employee may have (1) with
respect to his outstanding stock options, warrants or other stock subscription
rights to purchase Tekelec Common Stock or other securities under the terms and
conditions thereof; (2) as a shareholder of Tekelec; (3) to indemnification by
Tekelec, to the extent required under the provisions of Tekelec’s Articles of
Incorporation, Tekelec’s Bylaws, the California General Corporation Law,
insurance or contracts, with respect to matters relating to Former Employee’s
prior service as a director, an officer, employee and agent of Tekelec; (4) with
respect to his eligibility for severance payments under the Severance Plan or
the Termination Agreement; and (5) to make claims against or seek
indemnification or contribution from anyone not released by the first sentence
of this Section 12 with respect to any matter or anyone released by the first
sentence of this Section 12 with respect to any matter not released thereby; or
(6) with respect to Tekelec’s performance of this Agreement. Further, Former
Employee waives specifically any and all rights or claims Former Employee has or
may have under the ADEA and/or the OWBPA, and acknowledges that such waiver is
given voluntarily in exchange for certain consideration included in the
severance benefits being paid pursuant to this Agreement.
     13.2. Waiver of Unknown Claims. Former Employee acknowledges that he is
aware that he may hereafter discover claims or facts different from or in
addition to those he now knows or believes to be true with respect to the
matters herein released, and he agrees that this release shall be and remain in
effect in all respects a complete general release as to the matters released and
all claims relative thereto which may exist or may heretofore have existed,
notwithstanding any such different

 



--------------------------------------------------------------------------------



 



or additional facts. Former Employee acknowledges that he has been informed of
Section 1542 of the Civil Code of the State of California, and does hereby
expressly waive and relinquish all rights and benefits which he has or may have
under said Section (or any similar state statute), which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
     13.3. Covenant Not to Sue on Matters Released. Former Employee covenants
that he will not make, assert or maintain against any person or entity that
Former Employee has released in this Agreement, any claim, demand, action, cause
of action, suit or proceeding arising out of or in connection with the matters
herein released, including but not limited to any claim or right under the ADEA,
the OWBPA, or any other federal or state statute or regulation. Former Employee
represents and warrants that he has not assigned or transferred, purported to
assign or transfer, and will not assign or transfer, any matter or claim herein
released. Former Employee represents and warrants that he knows of no other
person or entity which claims an interest in the matters or claims herein
released. Former Employee agrees to, and shall at all times, indemnify and hold
harmless each person and entity that Former Employee has released in this
Agreement against any claim, demand, damage, debt, liability, account, action or
cause of action, or cost or expense, including attorneys’ fees, resulting or
arising from any breach of the representations, warranties and covenants made
herein.
14. ASSIGNMENT
     Former Employee represents and warrants that he has not heretofore
assigned, transferred or granted or purported to assign, transfer or grant any
claims, entitlement, matters, demands or causes of action herein released,
disclaimed, discharged or terminated, and agrees to indemnify and hold harmless
Tekelec from and against any and all costs, expense, loss or liability incurred
by Tekelec as a consequence of any such assignment, transfer or grant.
15. [not applicable]
16. MISCELLANEOUS
     16.1. Notices. All notices and demands referred to or required herein or
pursuant hereto shall be in writing, shall specifically reference this Agreement
and shall be deemed to be duly sent and given upon actual delivery to and
receipt by the relevant party (which notice, in the case of Tekelec, must be
from an officer of Tekelec) or five days after deposit in the U.S. mail by
certified

 



--------------------------------------------------------------------------------



 



or registered mail, return receipt requested, with postage prepaid, addressed as
follows (if, however, a party has given the other party due notice of another
address for the sending of notices, then future notices shall be sent to such
new address):

     
     (a) If to Tekelec:
  Tekelec
5200 Paramount Parkway
Morrisville, North Carolina 27560
Attn: Chief Executive Officer
 
   
     With a copy to:
  General Counsel Tekelec
5200 Paramount Parkway
Morrisville, North Carolina 27560
-and-
Katherine Ashton
Bryan Cave LLP
120 Broadway, Suite 300
Santa Monica, California 90401-2386
 
   
     (b) If to Former Employee:

     16.2. Legal Advice and Construction of Agreement. Both Tekelec and Former
Employee have received (or have voluntarily and knowingly elected not to
receive) independent legal advice with respect to the advisability of entering
into this Agreement and with respect to all matters covered by this Agreement
and neither has been entitled to rely upon or has in fact relied upon the legal
or other advice of the other party or such other party’s counsel (or employees)
in entering into this Agreement.
     16.3. Parties’ Understanding. Tekelec and Former Employee state that each
has carefully read this Agreement, that it has been fully explained to it/him by
its/his attorney (or that it/he has voluntarily and knowingly elected not to
receive such explanation), that it/he fully understands its final and binding
effect, that the only promises made to it/him to sign the Agreement are those
stated herein, and that it/he is signing this Agreement voluntarily.
     16.4. Recitals and Section Headings. Each term of this Agreement is
contractual and not merely a recital. All recitals are incorporated by reference
into this Agreement. Captions and section headings are used herein for
convenience only, are not part of this Agreement and shall not be used in
interpreting or construing it.
     16.5. Entire Agreement. This Agreement together with the Termination
Agreement constitutes a single integrated contract expressing the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof. Notwithstanding the
foregoing, the parties understand and agree that any Nondisclosure Agreement and
all other written agreements between Former Employee and

 



--------------------------------------------------------------------------------



 



Tekelec are separate from this Agreement and, subject to the terms and
conditions of each such agreement, shall survive the execution of this
Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.
     16.6. Severability. In the event any provision of this Agreement or the
application thereof to any circumstance shall be determined by arbitration
pursuant to Section 16.10 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, or to be excessively broad
as to time, duration, geographical scope, activity, subject or otherwise, it
shall be construed to be limited or reduced so as to be enforceable to the
maximum extent allowed by applicable law as it shall then be in force, and if
such construction shall not be feasible, then such provision shall be deemed to
be deleted herefrom in any action before that court, and all other provisions of
this Agreement shall remain in full force and effect.
     16.7. Amendment and Waiver. This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto. Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.
     16.8. Cumulative Remedies. None of the rights, powers or remedies conferred
herein shall be mutually exclusive, and each such right, power or remedy shall
be cumulative and in addition to every other right, power or remedy, whether
conferred herein or now or hereafter available at law, in equity, by statute or
otherwise.
     16.9. Specific Performance. Each party hereto may obtain specific
performance to enforce its/his rights hereunder and each party acknowledges that
failure to fulfill its/his obligations to the other party hereto would result in
irreparable harm.
     16.10. Arbitration. Except for the right of either party to apply to a
court of competent jurisdiction for a Temporary Restraining Order to preserve
the status quo or prevent irreparable harm, any dispute or controversy between
Tekelec and Former Employee under this Agreement involving its interpretation or
the obligations of a party hereto shall be determined by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association, in the County of Wake, State of North Carolina.
     Arbitration may be conducted by one impartial arbitrator by mutual
agreement. In the event that the parties are unable to agree on a single
arbitrator within 30 days of first demand for arbitration, the arbitration shall
proceed before a panel of three arbitrators, one of whom shall be selected by
Tekelec and one of whom shall be selected by Former Employee, and the third of
whom shall be selected by the two arbitrators selected. All arbitrators are to
be selected from a panel provided by the American Arbitration Association. The
arbitrators shall have the authority to permit discovery, to the extent deemed
appropriate by the arbitrators, upon request of a party. The arbitrators shall
have no power or authority to add to or, except as otherwise provided by Section
16.6 hereof, to detract from the agreements of the parties, and the prevailing
party shall recover costs and attorneys’ fees incurred in arbitration. The
arbitrators shall have the authority to grant

 



--------------------------------------------------------------------------------



 



injunctive relief in a form substantially similar to that which would otherwise
be granted by a court of law. The arbitrators shall have no authority to award
punitive or consequential damages. The resulting arbitration award may be
enforced, or injunctive relief may be sought, in any court of competent
jurisdiction. Any action arising out of or relating to this Agreement may be
filed only in the Superior Court of the County of Wake, North Carolina or the
United States District Court for the Eastern District of North Carolina.
     16.11. North Carolina Law and Location. This Agreement was negotiated,
executed and delivered within the State of North Carolina, and the rights and
obligations of the parties hereto shall be construed and enforced in accordance
with and governed by the internal (and not the conflict of laws) laws of the
State of North Carolina applicable to the construction and enforcement of
contracts between parties resident in North Carolina which are entered into and
fully performed in North Carolina. Any action or proceeding arising out of,
relating to or concerning this Agreement that is not subject to the arbitration
provisions set forth in Section 16.10 above shall be filed in the state courts
of the County of Wake, State of North Carolina or in a United States District
Court for the Eastern District of North Carolina and in no other location. The
parties hereby waive the right to object to such location on the basis of venue.
     16.12. Attorneys’ Fees. In the event a lawsuit is instituted by either
party concerning a dispute under this Agreement, the prevailing party in such
lawsuit shall be entitled to recover from the losing party all reasonable
attorneys’ fees, costs of suit and expenses (including the reasonable fees,
costs and expenses of appeals), in addition to whatever damages or other relief
the injured party is otherwise entitled to under law or equity in connection
with such dispute.
     16.13. Force Majeure. Neither Tekelec nor Former Employee shall be deemed
in default if its/his performance of obligations hereunder is delayed or become
impossible or impracticable by reason of any act of God, war, fire, earthquake,
strike, civil commotion, epidemic, or any other cause beyond such party’s
reasonable control.
     16.14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     16.15. Successors and Assigns. Neither party may assign this Agreement or
any of its rights or obligations hereunder (including, without limitation,
rights and duties of performance) to any third party or entity, and this
Agreement may not be involuntarily assigned or assigned by operation of law,
without the prior written consent of the non-assigning party, which consent may
be given or withheld by such non-assigning party in the sole exercise of its
discretion, except that Tekelec may assign this Agreement to a corporation
acquiring: (1) 50% or more of Tekelec’s capital stock in a merger or
acquisition; or (2) all or substantially all of the assets of Tekelec in a
single transaction; and except that Former Employee may transfer or assign his
rights under this Agreement voluntarily, involuntarily or by operation of law
upon or as a result of his death to his heirs, estate and/or personal
representative(s). Any prohibited assignment shall be null and void, and any
attempted assignment of this Agreement in violation of this section shall
constitute a material breach of this Agreement and cause for its termination by
and at the election of the other party hereto by notice.

 



--------------------------------------------------------------------------------



 



This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and each person or entity released pursuant to Section 12 hereof
and, except as otherwise provided herein, their respective legal successors and
permitted assigns.
     16.16. Payment Procedure. Except as otherwise explicitly provided herein or
in the Severance Plan, all payments by Tekelec to Former Employee or by Former
Employee to Tekelec due hereunder may be by, at the paying party’s election,
cash, wire transfer or check. Except as explicitly provided herein or in the
Severance Plan, neither party may reduce any payment or obligation due hereunder
by any amount owed or believed owed to the other party under any other
agreement, whether oral or written, now in effect or hereafter entered into.
     16.17. Survival. The definitions, representations and warranties herein as
well as obligations set forth in Sections 7, 8 and 10-16 shall survive any
termination of this Agreement for any reason whatsoever.
     16.18. No Admission. Neither the entry into this Agreement nor the giving
of consideration hereunder shall constitute an admission of any wrongdoing by
Tekelec or Former Employee.
     16.19. Limitation of Damages. Except as expressly set forth herein, in any
action or proceeding arising out of, relating to or concerning this Agreement,
including any claim of breach of contract, liability shall be limited to
compensatory damages proximately caused by the breach and neither party shall,
under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages, including but not limited to lost
profits or income, even if such party has been apprised of the likelihood of
such damages occurring.
     16.20. Pronouns. As used herein, the words “he”, “him”, “his” and “himself”
shall be deemed to refer to the feminine as the identity of the person referred
to and the context may require.
17. [not applicable]

 



--------------------------------------------------------------------------------



 



              TEKELEC       Wolrad Claudy
 
           
By:
  /s/ Stuart Kupinsky
 
      Signature: /s/ W. Claudy 
 
Print Name: Stuart Kupinsky         Print Title: General Counsel         Date:
28 April , 2011       Date: April 29th , 2011

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTSTANDING STOCK PURCHASE RIGHTS

                                  Maximum                         Number of    
                    Shares         Type of Security           Currently        
[e.g., stock option, SAR, RSU           Purchasable or   Purchase Price  
Termination warrant, etc.]   Date Issued   Issuable   Per Share   Date

 